DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Goubergen (US 5,330,165).
Re claim 1, van Goubergen discloses a composite vibration-damping body comprising a first elastic body (1) and a second elastic body (2) overlapped with each other, wherein the first elastic body is formed of a material having higher attenuation than that of the second elastic body (Col. 5, lines 3-13), the first elastic body includes a recessed part (5) opening onto a surface of the first elastic body, and the recessed part forms a gap, and a strain concentration part (between elements 1 and 6) configured to 

Re claim 2, van Goubergen discloses wherein the recessed part (5) of the first elastic body (1) has a groove shape.

Re claim 3, van Goubergen discloses wherein the recessed part (5) of the first elastic body (1) opens to a lateral side with respect to a direction of load input.

Re claim 4, van Goubergen discloses wherein the first elastic body (1) and the second elastic body (2) are overlapped in a direction of load input.

Re claim 5, van Goubergen discloses wherein the first elastic body (1) includes a protruding part (3) provided on an overlapped face with the second elastic body (2) and protruding toward the second elastic body (2), and the recessed part (5) is formed on an outer circumference of the protruding part.

Re claim 6, van Goubergen discloses wherein a protruding distal end face of the protruding part (3) is in contact with the second elastic body (2), and the first elastic body and the second elastic body are in contact with each other in a direction of protrusion of the protruding part at a position away from the protruding part to a radial outside.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Van Goubergen (US4,002,315) in view of van Goubergen (US 5,330,165).
Re claim 1, Van Goubergen ‘315 teaches a composite vibration-damping body comprising a first elastic body and a second elastic body (1, 1) overlapped with each other, the first elastic body includes a recessed part opening onto a surface of the first elastic body, and the recessed part forms a gap, and a strain concentration part configured to be subjected to an increased strain during load input is set to a wall of the gap of the of the first elastic body. (See below, Fig. 2)
[AltContent: textbox (Strain concentration part)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Recessed part/gap)][AltContent: textbox (Second elastic body)][AltContent: textbox (First elastic body)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    297
    459
    media_image1.png
    Greyscale


Van Goubergen ‘315 does not teach wherein the first elastic body is formed of a material having higher attenuation than that of the second elastic body.  Van Goubergen ‘165 teaches a composite vibration-damping body comprising a first elastic body (1) is formed of a material having higher attenuation than that of the second elastic body (2).  (Col. 5, lines 3-13) It would have been obvious to one of ordinary skill in the art before the effective filing date to form the first elastic body of a material having higher attenuation than that of the second elastic body in order to provide damping at both lower and higher amplitudes. (Col. 4, lines 19-26)

Re claim 2, Van Goubergen as modified teaches wherein the recessed part of the first elastic body has a groove shape. (See above)



Re claim 4, Van Goubergen as modified teaches wherein the first elastic body and the second elastic body are overlapped in a direction of load input. (See above)

Re claim 5, Van Goubergen as modified teaches wherein the first elastic body includes a protruding part (2’) provided on an overlapped face with the second elastic body and protruding toward the second elastic body, and the recessed part is formed on an outer circumference of the protruding part. (See above)

Re claim 6, Van Goubergen as modified teaches wherein a protruding distal end face of the protruding part (2’) is in contact with the second elastic body, and the first elastic body and the second elastic body are in contact with each other in a direction of protrusion of the protruding part at a position away from the protruding part to a radial outside. (See above)

Re claim 8, Van Goubergen as modified teaches wherein the second elastic body is formed of a material having a smaller compression set than that of the first elastic body.  (Col. 6, lines 24-53)  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Goubergen (US4,002,315) in view of van Goubergen (US 5,330,165)  and further in view of Ratu et al. (US 5,467,970).
Re claim 9, Van Gouberton ‘315 as modified above does not teach a metal spring provided to the composite vibration-damping body in series in a direction of load input.  Ratu et al. teach a metal spring (14) provided to a composite vibration-damping body (12) in series in a direction of load input.  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a metal spring with a composite vibration damping body in order to provide additional damping based on the desired application.

Re claim 10, Van Gouberton as modified teaches wherein the metal spring (14) includes an attachment part (10) to a component to be damped.

Allowable Subject Matter
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ide et al., Bellavista, Mazurek, Gleeson et al., Desprez et al., Lamberti, Seko et al., and Boschi teach similar vibration dampers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127.  The examiner can normally be reached on Monday - Wednesday, 6:30AM-2:30PM, Thursday, 6:30AM - 10:30AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657